DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s cited prior art Hayashi et al. (JPH1036023 A). Hayashi discloses an elevator component access cabinet (fig. 1) comprising: 
Re claim 1, a housing (9,3) having an access door (9); a sliding element (slide engagement between 13 and 16) contained within the housing; and at least one elevator component (10) pivotably mounted to the sliding element about a first pivot (16), wherein the sliding element is movable between a first state (first state shown as solid lines in fig. 1) and a second state (second state shown as phantom lines in fig. 1), and wherein when in the first state, the at least one elevator component is stowed within the housing and in the second state the at least one elevator component is located outside of the housing (fig. 1), and the at least one elevator component is pivotable about the first pivot to enable access to the at least one elevator component (fig. 1 and 3).
Re claims 2, 11, wherein the housing has a length (fig. 1: measured in the vertical direction) and a width (fig. 1: measured in the horizontal direction), wherein the length is longer than the width (fig. 1).
Re claims 3, 12, wherein the length is at least twice as long as the width.
Re claims 4, 13, 18, wherein the access door is pivotably mounted to the housing by a second pivot (9 is a door, which rotates on a pivot to an open position in fig. 1).
Re claims 6, 15, 20, wherein the at least one elevator component comprises at least one of an elevator control board, a fuse, a breaker, a plug, an inspection panel, a battery, a transformer, an electrical distribution panel, and wiring (10 is described as a control board).
Re claim 7, an elevator component access cabinet (8) having a housing (9,13) having an access door (9), a sliding element (slide engagement between 13 and 16) contained within the housing, and at least one elevator component (10) pivotably mounted to the sliding element about a first pivot (16), wherein the sliding element is movable between a first state (first state shown as solid lines in fig. 1) and a second state (second state shown as phantom lines in fig. 1), and wherein when in the first state, the at least one elevator component is stowed within the housing and in the second stale the at least one elevator component is located outside of the housing (fig. 1), and the at least one elevator component is pivotable about the first pivot to enable access to the at least one elevator component (fig. 1 and 3).
Re claim 8, wherein the elevator component access cabinet is part of an elevator door column (fig. 1 and 4 shows the cabinet is part of the space defining the door column for door 7).
Re claims 9, 16, further comprising a landing having a landing door (7), wherein the elevator component access cabinet is located adjacent the landing door (fig. 1).
Re claims 10, 17, wherein at least one of the housing and the access door are an aesthetic feature of the elevator system (9 is an aesthetic feature with a planar surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art Hayashi et al. (JPH1036023 A). Hayashi discloses an elevator component access cabinet (as cited above). Hayashi does not clearly disclose:
Re claims 5, 14, 19, further comprising a lock arranged to secure the access door to the housing when the sliding element is in the first state.
Examiner takes Official Notice that this feature is known in the art. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a lock on the access door to prevent unwarranted access to the sensitive elevator components.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654